89 S.E.2d 115 (1955)
242 N.C. 590
GLENDALE MANUFACTURING COMPANY, a corporation,
v.
Nick BONANO, Rosemary Coppola, Helen Harper, Elizabeth Branch, Jessie Bailey, Elizabeth Wolfe, Addie Henson, and International Ladies Garment Workers Union.
No. 96.
Supreme Court of North Carolina.
September 21, 1955.
George Pennell, Asheville, for defendants appellants.
Harkins, Van Winkle, Walton & Buck, Herbert L. Hyde, Asheville, for plaintiff appellee.
PER CURIAM.
Following a labor dispute in plaintiff's manufacturing plant, a number of the employees went out on strike, and these, with others, engaged in mass picketing and threats of violence and other means of intimidation to deter those employees who desired to continue their employment. Thereupon plaintiff instituted this action, and upon its verified complaint the court issued a restraining order restraining the defendants from certain specific unlawful acts. Thereafter upon affidavits filed alleging violation of the restraining order, order to show cause was issued, and after notice the court heard the evidence offered by plaintiff and defendants and found the facts. Upon the facts so found the court concluded that the defendants were guilty of contempt of court for willful disobedience of specified provisions of the restraining order, and imposed punishment therefor.
From an examination of the record and the evidence offered, it appears that the facts found by the court are supported by the evidence, and that the conclusions of law were properly predicated thereon. The judgment holding the defendants in contempt of court for willful disobedience of a lawful order of the court will be upheld. G.S. § 5-1, subd. 4.
Judgment affirmed.
WINBORNE and HIGGINS, JJ., took no part in the consideration or decision of this case.